PER CURIAM.
We affirm appellant’s appeal of the trial court’s denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. This affirmance is without prejudice to appellant filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a), only as to his purported Prison Releasee Reoffender sentence in lower court case number 99-0690 CF10. Such motion must point to those parts of the record that show appellant is entitled to relief.
POLEN, KLEIN and SHAHOOD, JJ., concur.